This is a bill to obtain from the respondent a conveyance to the complainant of a parcel of land. On a former hearing the issues of fact raised by the bill and answer were found by the court in favor of *Page 358 
the complainant. At that hearing, counsel for the respondent requested, in case the issues of fact were determined adversely to his client, leave to argue the question whether the bill could be maintained, his contention being that the contract set up in the bill was within the statute of frauds, and that the complainant is not entitled to relief because there is no memorandum in writing signed by the respondent. Since then the question whether the bill is sustainable has been argued and is now before us for decision. Several grounds on which it is claimed the bill may be upheld have been urged, but we do not deem it necessary to consider any of them except that of a resulting trust; since we are clearly of the opinion that the case is within the doctrine of a resulting trust, and is, therefore, within the exception to the statute of frauds.
Whenever the purchase money for land is paid by one person and the conveyance is to another, or whenever the consideration for the conveyance, if other than money, moves from a person who is not the grantee, the law, unless the person stands in the relation of husband or parent to the grantee, so that the conveyance may be presumed to be an advancement, raises an implied trust, ordinarily termed a resulting trust, in favor of him who pays the purchase money, or from whom the consideration proceeds. 10 Amer.  Eng. Encyc. Law, Title, "Implied Trusts," 4, 5, 9, 11 and cases collected in the notes. The principle on which the rule is based is that the beneficial estate follows the consideration, and attaches to the person from whom it comes. The principle itself is founded in the natural presumption that he who supplies the purchase money or other consideration intends the purchase for his own benefit and not for the benefit of a stranger, and that the conveyance is taken to the grantee as a matter of convenience to the purchaser.
The material facts of the case, in this connection, are as follows: The complainant had been employed as a broker by one Halkyard to make sale of certain real estate belonging to him, and also of certain real estate belonging to his wife. It was agreed between Halkyard, acting in behalf of *Page 359 
his wife, and the complainant, that if the latter should effect a sale of the real estate except a certain specific portion of the land of the wife, at certain specified prices, he should be entitled to such specific portion in lieu of commissions for such sale. Subsequently the respondent applied to the complainant for information as to how much of the land was for sale, and at what price and on what terms, and expressed to the complainant a desire to purchase so much of the land as he had in his hands for sale, and was, thereupon, informed by the complainant of the agreement between Halkyard and himself respecting his compensation for services in case of a sale, and what land he was to have for his compensation, and that such land was not to be included in any sale which might be made. After some negotiations, it was finally agreed between Halkyard, the complainant and respondent, that the complainant should relinquish to the respondent a portion of the land to which he was to have been entitled for his compensation under the prior agreement between Halkyard and himself, and should have a conveyance in fee of a certain definite portion of the land; and that on payment of a stipulated price the respondent should receive from Halkyard and wife a conveyance of the residue of the land, over and above that which had been allotted to the complainant. Though the land to be conveyed to the complainant was definitely agreed on between Halkyard, the complainant and respondent, yet as it was contemplated as a possibility by the complainant and the respondent, that they might wish to modify, or vary somewhat, the lines of their lots as they had been fixed, for the convenience of the respondent, it was arranged, to save a multiplicity of deeds, that Halkyard and wife should convey the whole of the land directly to the respondent, and that the respondent should convey to the complainant, or to such person as he should designate as a grantee, the parcel of land which it had been agreed that the complainant was to receive. In fulfillment of this arrangement, Halkyard and wife conveyed the whole of the land to the respondent, and the respondent conveyed to the complainant's daughter, who had been designated by him as a grantee *Page 360 
to receive the conveyance, the parcel of land to which the complainant was entitled. The complainant had not; however, consulted his daughter prior to designating her as grantee, and she refused to accept the deed or to assent to the conveyance. The complainant, thereupon, prepared a second conveyance to himself, but the respondent refused to execute it, and, hence, the filing of this bill.
From this statement of facts it appears that the consideration for the conveyance of the parcel of land in suit from Halkyard and wife to the respondent was the services of the complainant in bringing about a sale of the other lands. The respondent received the conveyance, not only of the portions of the land covered by the purchase money paid by him, but also of the portion which was to have been conveyed to the complainant in lieu of his commissions. As the consideration for the conveyance of the latter portion of the land moved from the complainant a trust arises, in accordance with the principle stated, by operation of law, in favor of the complainant as to that land, and he is, therefore, entitled to relief.